Title: From James Madison to Edmund Randolph, 30 August 1783
From: Madison, James
To: Randolph, Edmund


My dear Sir
Princeton Aug. 30. 1783.
We hear nothing from Europe that can be depended on relative to the definitive Treaty, nor any thing from N. York as to the time of its evacuation. A Pamphlet has lately come over from G. Britain which appears to be well adapted to retard if not prevent a commercial Treaty, & which is said to be much attended to. It urges an adherence to the principle of the Navigation Act by which American Vessels will be excluded from the trade between the separate parts of the Empire, and from all intercourse with the dependent territories. It undertakes to shew from an enumeration of the produce of the U.S. & the manufactures consumed by them that those of G. B. recommended by the superior credit which her merchant[s] can give, will be sufficiently sure of a preference in the American Market. And lastly it maintains that the interests of the States are so opposite in matters of Commerce, & the authority of Congs. so feeble that no defensive precautions need be feared on the part of the U.S. and threatens that in case they should refuse to let British Vessels exclusively carry on a Commerce between the U.S. and the W. Indies as far as the interest of the Islands may require, the Vessels of one State shall not be permitted to carry the produce of another to any British Port. The whole tenor of the reasoning supposes that France will not permit Vessels of the U.S. to trade with their Islands, in which there is good reason to believe they are not mistaken. The object of the French Administration is said to be to allow a direct trade between the U.S. & their W. India possessions, but to confine it to French Bottoms.
The Legislature of Penna. have unanimously adopted the Recommendations of Congs. both as to Revenue & a change of the fœderal rule for apportioning the common burdens. They will also present an invitation to Congs. we understand, to resume their Sessions at Philada. if that place be judged most fit for the despatch of public business untill a permanent seat be chosen & prepared; giving at the same time explicit assurances of support in case it should on any occasion be needed. What effect this conciliatory proposition may have on the temper of Congs. is precarious. With some the complaisance shewn to the late recommendations of Congs. will be far from softening the dislike. With others Philada. will ever be obnoxious while it contains and respects an obnoxious Character. Annapolis has siezed the present occasion to forward her views with respect to Congs. and has courted their presence in the most flattering terms. During this contest among the rival seats, we are kept in the most awkward situation that can be imagined; and it is the more so as we every moment expect the Dutch Ambassador. We are crowded too much either to be comfortable ourselves or to be able to carry on the business with advantage. Mr. Jones & myself on our arrival were extremely put to it to get any quarters at all, and are at length put into one bed in a room not more than 10 feet square.
